Case: 20-30571     Document: 00516122489          Page: 1    Date Filed: 12/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                   No. 20-30571                     December 8, 2021
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Avian Brule,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:12-CR-309-8


   Before Wiener, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Avian Brule repeatedly violated his conditions of supervised release.
   So the district court revoked his supervised release, departed upward from
   the sentencing guidelines, and imposed two consecutive 14-month sentences.
   On appeal, Brule contends that these sentences were both procedurally and




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30571     Document: 00516122489           Page: 2   Date Filed: 12/08/2021




                                    No. 20-30571


   substantively unreasonable, and that the district court’s cumulative errors
   require reversal. We affirm.
                                         I.
          In 2014, Avian Brule pleaded guilty to distributing heroin and to
   possessing firearms in furtherance of a drug trafficking crime. The district
   court imposed two concurrent sentences of 50 months’ imprisonment along
   with concurrent three-year supervised release terms.
          Brule went on supervised release in December 2016. However, Brule
   failed to comply with his conditions of supervised release—he tested positive
   for marijuana and was charged with cocaine possession and traffic violations.
   The district court revoked his supervised release and sentenced Brule to
   concurrent 10-month terms of imprisonment and concurrent three-year
   terms of supervised release.
          Brule went on supervised release again in October 2018. However, in
   April 2020, Brule’s probation officer attested that Brule had again violated
   his conditions of supervised release on multiple grounds. Shortly thereafter,
   Brule suffered a gunshot wound to the head while riding in the front seat of a
   truck driven by Bradley Jackson, a convicted felon.
          In July 2020, the government moved to revoke Brule’s supervised
   release based on 11 alleged violations: (1) testing positive for marijuana in
   January 2019; (2) testing positive for methamphetamine in April 2019; (3)
   failing to report to substance abuse treatment on seven occasions throughout
   2019; (4) frequently failing to submit mandatory monthly supervision
   reports; (5) failing to report his updated address and telephone number; (6)
   possessing Xanax in October 2019; (7) failing to report his October 2019
   arrest for Xanax possession within 72 hours; (8) speeding and driving without
   a license in March 2020; (9) failing to report his March 2020 arrest within 72




                                         2
Case: 20-30571       Document: 00516122489            Page: 3     Date Filed: 12/08/2021




                                       No. 20-30571


   hours; (10) failing to secure employment; and (11) knowingly associating with
   a convicted felon on the night of his shooting.
          At the revocation hearing, Brule stipulated that he had violated his
   conditions of supervised release by testing positive for marijuana, failing to
   report his October 2019 arrest, driving without a license, failing to report his
   arrest for driving without a license, and failing to attend substance abuse
   treatment sessions. He contested all other alleged violations. The district
   court found that Brule committed all of the violations alleged, aside from
   possessing Xanax. The district court then imposed two consecutive 14-
   month sentences. Brule timely appealed.
                                            II.
          “Where there is an adequate basis for the district court’s
   discretionary action of revoking probation, the reviewing court need not
   decide a claim of error as to other grounds that had been advanced as a cause
   for revocation.” United States v. Turner, 741 F.2d 696, 698 (5th Cir. 1984).
   Brule stipulated to five violations at the revocation hearing, so his challenge
   to the district court’s revocation determination fails. See id. 1
          With respect to Brule’s challenges to his sentences, “[t]he applicable
   standard of review depends on whether [he] properly preserved the
   objections that form the basis for his appeal.” United States v. Cano, 981 F.3d
   422, 425 (5th Cir. 2020). If Brule properly preserved his objections, then we
   apply the “plainly unreasonable” standard, which requires determining
   whether the district court committed “significant procedural error, such as
   failing to consider the applicable factors, selecting a sentence based on clearly
   erroneous facts, or failing to adequately explain the chosen sentence,” and


          1
            Brule concedes that our precedent forecloses any challenge to his revocation
   determination but seeks to preserve the issue for further review.




                                            3
Case: 20-30571      Document: 00516122489           Page: 4    Date Filed: 12/08/2021




                                     No. 20-30571


   then assessing “the substantive reasonableness of the sentence imposed
   under an abuse-of-discretion standard.” United States v. Sanchez, 900 F.3d
   678, 682 (5th Cir. 2018) (cleaned up). We review unpreserved objections for
   plain error, which places on Brule “the burden to show (1) error (2) that is
   plain and (3) that affects his substantial rights.” Cano, 981 F.3d at 425
   (quotations omitted). If Brule makes that showing, our court has discretion
   to grant relief “if the error seriously affects the fairness, integrity or public
   reputation of judicial proceedings.” Puckett v. United States, 556 U.S. 129,
   135 (2009) (cleaned up).
          Brule asserts that the district court erred both procedurally and
   substantively, and that the district court’s cumulative errors also warrant
   reversal. We address each of Brule’s challenges to his revocation sentences
   in turn.
                                          A.
          The government asserts that Brule failed to preserve the procedural
   challenges to his sentences that he now presses on appeal and that we should
   therefore review them for plain error. Because Brule’s procedural challenges
   fail even under the “plainly unreasonable” standard, we assume without
   deciding that Brule preserved his procedural objections. See Sanchez, 900
   F.3d at 682.
          “It is procedural error at revocation sentencing to select a sentence
   based on clearly erroneous facts.” United States v. Warren, 720 F.3d 321, 331
   (5th Cir. 2013) (cleaned up). “In raising that due process argument, the
   burden is on the defendant ‘to demonstrate that the district court relied on
   materially untrue information.’” Id. (quoting United States v. Mueller, 902
   F.2d 336, 347 (5th Cir. 1990)).
          Brule argues that the district court erred in finding that he failed to
   submit monthly reports to his probation officer, maintain or seek




                                          4
Case: 20-30571        Document: 00516122489             Page: 5      Date Filed: 12/08/2021




                                         No. 20-30571


   employment, or provide his probation officer with his updated address and
   telephone number. But the government introduced evidence in support of
   each of these alleged violations, from which the district court drew
   reasonable inferences. Indeed, as to these violations, Brule did not contest
   the accuracy of the government’s allegations at the revocation hearing.
   Instead, he offered mitigation arguments—that he had not been reprimanded
   for failing to file monthly reports by his first probation officer, that failing to
   provide updated contact information to his probation officer was a “fairly
   minor” violation, and that his failure to find employment was understandable
   in light of the COVID-19 pandemic. Given the undisputed evidence, Brule
   has not shown that the district court committed a significant procedural error
   by relying on these violations when selecting his sentences. 2 See id.
           Brule also argues that the district court erred in finding that he was
   aware that Bradley Jackson was a convicted felon. However, the district
   court heard testimony indicating that Brule and Jackson were from the same
   neighborhood and had grown up together. The district court also had before
   it evidence of Jackson’s extensive criminal history, which spanned more than
   a decade and included multiple felonies. Based on this evidence, the district
   court reasonably inferred that Brule knew Jackson was a convicted felon
   when he was in Jackson’s truck the night of the June 2020 shooting.
   Consequently, Brule has not shown that the district court committed a
   significant procedural error by relying upon this violation in selecting his
   sentences either. See id.
           Next, Brule contends that the district court erred in relying on a
   laboratory report that was incomplete and unreliable to conclude that he had


           2
            The government did not put forth evidence that Brule failed to seek employment.
   To the extent that the district court erred in finding that Brule violated this employment
   condition, it was not material to his sentence. See Warren, 720 F.3d at 331.




                                               5
Case: 20-30571         Document: 00516122489                Page: 6       Date Filed: 12/08/2021




                                           No. 20-30571


   used or possessed methamphetamine. Specifically, Brule observes that the
   report “lumped together” amphetamine and methamphetamine. This was
   a problem because Brule also provided the district court with evidence of a
   legal prescription for the amphetamine Vyvanse, which he filled roughly one
   month before the test in question. Moreover, because the report was missing
   a “quantitation value,” Brule contends that the test did not actually identify
   whether Brule tested positive for methamphetamine or Vyvanse. But even
   assuming Brule is correct, he has not shown that the district court materially
   relied on the positive test result in choosing his sentences. The district court
   made clear that its primary concern was Brule’s continual noncompliance
   with his conditions of supervised release more generally, not any one specific
   violation. Given the numerous other violations at issue—five of which Brule
   stipulated to—Brule has not shown that the district court’s consideration of
   the report “was material to [Brule’s] sentence.” See id. (citing United States
   v. Tobias, 662 F.3d 381, 388 (5th Cir. 1981)).
           Brule also argues that the district court erred by relying on “extensive
   testimonial hearsay evidence [that] violated [his] constitutional right to
   confrontation and Federal Rule of Criminal Procedure 32.1.” But “[a]
   revocation defendant’s due process right to confrontation does not apply in
   connection with the length of any resulting prison sentence.” United States
   v.     Williams,         847       F.3d       251,      254        (5th      Cir.       2017).
   Brule’s right to confrontation is therefore simply inapplicable. 3



           3
             Brule concedes that his “right to confrontation is not in full force at the sentencing
   stage.” He observes, however, that sentencing determinations must be based on
   information with “a sufficient indicia of reliability” to avoid procedural error, and contends
   that the government’s hearsay evidence, “particularly the drug test report,” fell short of
   that standard. However, as we have explained, the district court did not base its sentencing
   determination on the report Brule objects to. For similar reasons, we reject Brule’s
   argument that his sentence was substantively unreasonable on the grounds that the district




                                                  6
Case: 20-30571        Document: 00516122489              Page: 7      Date Filed: 12/08/2021




                                         No. 20-30571


                                               B.
           Brule contends that his sentences were substantively unreasonable
   because the district court gave significant weight to an improper sentencing
   factor—promoting respect for the law. Because Brule did not object to the
   district court’s reliance on this consideration, we review this objection for
   plain error. See Cano, 981 F.3d at 425.
           18 U.S.C. § 3553(a) sets forth the statutory factors that courts must
   consider in regular sentencing. While many of these factors apply in the
   revocation context, some do not. As relevant here, the statute governing
   revocation sentences, 18 U.S.C. § 3583, does not incorporate 18 U.S.C.
   § 3553(a)(2)(A), “which allows a court to impose a sentence that reflects the
   seriousness of the offense, to promote respect for the law, and to provide just
   punishment for the offense.” Cano, 981 F.3d at 425 (quotations omitted).
   Thus, our court has held “it is improper for a district court to rely on
   § 3553(a)(2)(A) for the modification or revocation of a supervised release
   term.” United States v. Miller, 634 F.3d 841, 844 (5th Cir. 2011). But a
   district court errs only “when an impermissible consideration is a dominant
   factor in the court’s revocation sentence.” United States v. Rivera, 784 F.3d
   1012, 1017 (5th Cir. 2015). There is no error when such a factor “is merely a
   secondary concern or an additional justification for the sentence.” Id.
           The district court cited a § 3553(a)(2)(A) factor at Brule’s sentencing.
   Specifically, it stated that “one of the primary goals of sentencing is




   court gave improper weight to “contested allegations . . . inadequately supported by proper
   evidence.”




                                               7
Case: 20-30571         Document: 00516122489               Page: 8       Date Filed: 12/08/2021




                                           No. 20-30571


   promoting respect for our laws,” and it justified Brule’s sentences, in part,
   on the grounds that they were necessary to promote “respect for our laws.” 4
           But the sentencing transcript makes plain that the district court was
   primarily focused on other factors. The district court emphasized that its
   “main concern” was that this was the second time that Brule’s supervised
   release had been revoked.             It also highlighted the “cumulative” and
   “repetitive” nature of Brule’s supervised release violations, and explained
   that Brule needed “to take better advantage” of his opportunities and to stop
   “hanging out with people that apparently lead to violent or criminal
   misbehavior.” These were all permissible sentencing considerations. See 18
   U.S.C. §§ 3553(a)(1), (a)(2)(B); 3583(e).
           Read in context, “respect for our laws” was “an additional
   justification” for Brule’s sentences, not a “dominant factor.” Rivera, 784
   F.3d at 1017. Accordingly, Brule has not demonstrated a sentencing error,
   plain or otherwise.
                                                C.
           Finally, Brule asserts that his sentences should be vacated pursuant to
   the cumulative error doctrine. But Brule has not demonstrated that any
   errors fatally infected his sentencing in such a manner that the proceedings
   themselves lacked fundamental fairness. United States v. Delgado, 672 F.3d


           4
              The district court also cited the need for “just punishment.” But while the need
   to “provide just punishment for the offense” is a § 3553(a)(2)(A) factor, there is a
   distinction “between punishment for the offense constituting the supervised release
   violation[ ] and sanctioning the violation itself.” United States v. Rivera, 797 F.3d at 308–09
   (emphasis in original). See also Miller, 634 F.3d at 843 (“[T]he goal of revocation is to
   punish a defendant for violating the terms of the supervised release.”). The sentencing
   transcript makes clear that, when referring to “just punishment,” the district court was
   doing the latter, which may explain why Brule did not object to these references before the
   district court or challenge them on appeal.




                                                 8
Case: 20-30571       Document: 00516122489         Page: 9   Date Filed: 12/08/2021




                                    No. 20-30571


   320, 344 (5th Cir. 2012) (en banc). See also Derden v. McNeel, 978 F.2d 1453,
   1456 (5th Cir. 1992) (en banc) (“[T]he possibility of cumulative error is often
   acknowledged but practically never found persuasive.”). Cumulative error
   therefore does not justify reversal in this case. See United States v. Oti, 872
   F.3d 678, 690 n.10 (5th Cir. 2017).
                                         ***
          For the foregoing reasons, we affirm the sentences imposed by the
   district court.




                                          9